  Case 1:19-cv-01669-CFC Document 3 Filed 09/13/19 Page 1 of 1 PageID #: 21


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

PAUL PARSHALL, Individually and On Behalf )
of All Others Similarly Situated,         )
                                          )
                      Plaintiff,          ) Case No. 1:19-cv-01669-CFC
                                          )
        v.                                )
                                          )
CHOICE BANCORP, INC., RODNEY R.           )
OILSCHLAGER, AREND A. STAM,               )
GERALD A. THIELE, MARK D. TROUDT,         )
KENNETH J. BALDA, STEPHEN W. FORD,        )
PAUL R. GETCHEL, MICHAEL L.               )
HANNEMAN, DAVID A. JANSSEN,               )
THOMAS L. MUZA, JAMES G. POESCHL,         )
JEFFREY S. ROGGE, THOMAS N. RUSCH,        )
JOHN F. SUPPLE III, and NICOLET           )
BANKSHARES, INC.,                         )
                                          )
                      Defendants.         )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Paul

Parshall (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

without prejudice. Defendants have filed neither an answer nor a motion for summary judgment

in the Action, and no class has been certified.

Dated: September 13, 2019                              RIGRODSKY & LONG, P.A.

                                                  By: /s/ Gina M. Serra
                                                      Brian D. Long (#4347)
OF COUNSEL:                                           Gina M. Serra (#5387)
                                                      300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                          Wilmington, DE 19801
Richard A. Maniskas                                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                       Facsimile: (302) 654-7530
Berwyn, PA 19312                                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800                             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                                 Attorneys for Plaintiff
